 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative,be posted by the Respondent immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutivedaysthereafter,in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable measures shall be taken by the Respondent to insure that such noticesare not altered,defaced,or covered by any other material.(c)Notify the Regional Director for the Twentieth Region,in writing,within20 days of the date of receipt of this Trial Examiner'sDecision,what steps theRespondent has taken to comply herewith.?It is further recommended that unless the Respondent shall within 20 days fromthe date of receipt of this Trial Examiner'sDecision notify said Regional Director,in writing,that it will comply with the foregoing Recommended Order, the NationalLabor Relations Board issue an order requiring the Respondent to. take the actionaforesaid.7In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the said Regional Director,In writing,within 10 daysfrom the date of this Order,what steps have been taken in compliance."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT assist,dominate,contribute financial or other support to, orinterfere with the administration of the Employee Relations Committee or anyother labor organization of our employees.WE WILL NOT in any like manner interfere with the representation of ouremployeesby orthrough any labor organization of their choosing.WE HEREBY disestablish the Employee Relations Committee as the representa-tive of any of our employees for the purpose of dealing with us concerninggrievances,labor disputes,wages, rates of pay, hours of employment,or condi-tions of work,and we will not recognize it or any successor thereto for anyof the foregoing purposes.AMERICANPRESIDENTLINES, LTD.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 830Market Street,San Francisco,California,Telephone No. Yukon 6-3500,Extension3191,if they have any question concerning this notice or compliance with itsprovisions.Local 612, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America[Deaton Truck Line,Inc.]and M.L. Taliaferro.Case No. 10-CB-1391.March 26,1964DECISION AND ORDEROn January 9, 1964, Trial Examiner A. Bruce Hunt issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certainaffirmative action, as set forth in the attached Decision.Thereafter,the Charging Party filed exceptions, with a supporting brief, prin-146 NLRB No. 63. LOCAL 612, INT'L BROTHERHOOD OF TEAMSTERS, ETC.499cipally to the refusal of the Trial Examiner to recommend that Re-spondent take certain additional affirmative action to remedy the viola-tions found.The Respondent and the General Counsel did not fileexceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Decision,the exceptions and brief, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.ORDERThe Board adopts the Recommended Order of the Trial Examinerwith the following modification :Substitute for the first paragraph therein the following paragraph :Upon the entire record in this case, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the Na-tional Labor Relations Board hereby orders that Respondent,Local 612, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its officers, agents, andrepresentatives, shall :TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe charge in this proceeding was filed on April 17, 1963, by M. L. Taliaferro,attorney for Deaton Truck Line, Inc.The complaint was issued on July 19, 1963.Involved are allegations that the Respondent, Local 612, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, violated Section8(b)(1)(A) of the National Labor Relations Act, as amended, 29 U.S.C., Sec. 151,et seq.On September 19 and 20, 1963, Trial Examiner A. Bruce Hunt conducteda hearing at Birmingham, Alabama, at which all parties were represented by counsel.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE RESPONDENT UNIONLocal 612,International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America is a labor organizationwhichadmits to membership em-ployees of DeatonTruck Line, Inc. (herein called the Company).If.THE COMPANY'S BUSINESSDeaton Truck Line, Inc., an Alabama corporation, has its principal place ofbusiness in Birmingham and is engaged in the transportation of freight as a commoncarrier.During a representative 12-month period, the Company received more than$50,000 for the transportation of interstate freight.There is no dispute, and Ifind, that the Company is engaged in commerce within the meaning of the Act. 500DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The issuesOn January 12, 1963, the Respondent called a strike against the Company.Ourissues are whether agents and pickets of the Respondent:(1) battered a nonstriker,Floyd M.Moody, at the picket line near the Company's Birmingham terminal onFebruary 5, and (2) threatened another nonstriking employee, Bobby Langley, andsought to force off the road a truck being driven by still another nonstriker, BillyWallace, when those employees were traveling on Route 11 southwest of Birming-ham on April 15.B. BackgroundIt is unnecessary to discuss here the details of the labor dispute between theRespondent and the Company.The reader's attention is directed toDeaton TruckLines, Inc.,143 NLRB 1372,decided August 15, 1963, in which the Company isalleged to have refused to bargain collectively with the Respondent.C. The battery of Floyd MoodyOn February 5, Moody, a nonstriker,went to a point near the Company's terminalwhere pickets and strikers were gathered.He received a cruel beating.Beforethe details are set forth,certain facts must be recited about two union members,A. R. Evans and his son,Robert.The latter participated in the beating;the former,if not a participant,stood by and watched.As is explained inDeaton Truck Lines, Inc., supra,the Company has a fleet ofapproximately 263 trucks which it owns or leases.A. R. Evans was an owner-operator of a truck in the fleet;that is, he leased his truck to the Company andworked as its driver.Evans also was the chairman of a union committee,selectedby the employees,which negotiated with management on various matters.DuringJuly 1962, Evans obtained a leave of absence from the Company in order, so hetestified,"to do a little business for the union,negotiating a contract,"followingwhich he suffered an illness, and it does not appear that he has resumed work forthe Company.He characterized himself as a leader in the Respondent during 1962,and he also testified that when the strike began during January 1963,he engaged inpicketing,he acted as a "roving picket" (following trucks that left the Company'sterminal),he conveyed instructions to pickets,and as chairman of the committee hedesignated another committeeman to assign pickets to shifts. I find that at the timeof the battery of Moody, A.R. Evans was the Respondent'sprincipal agent andrepresentative among the striking employees.Robert Evans works for another employer as a freight handler.He is 24 yearsof age, 5 feet 9 inches in height,and weighed about 152 pounds.As will appear, hewas merciless in beating Moody.He testified as a witness for the Respondent:I have a bad complex of being small. . . .When I was going to school,I didn't let nobody run over me,and I never have.Nobody has ever run'over me . .. .Robert Evans is a bellicose young man who derives pleasure from participating infisticuffs.As his testimony reveals, he is quick to accept challenges and quick toissue them.He has had no training in the "art"of boxing,and, if be has anyknowledge of the rules of boxing which are intended to assure an element of fairplay, he scorns them.-The Respondent explains Robert Evans' presence among the pickets on the nightthatMoody was battered by saying,in the testimony of father and son,that theson had come to the picket line to bring his father a telephone message.Althoughit is not essential that I decide whether this explanation is true,Imake certain com-ments about it in the footnote.'Whatever may have been the reason for Robert1Robert Evans and his parents have separate residences in Pleasant Grove,Alabama, onthe outskirts of Birmingham.Robert testified that he was with his mother during theevening of February 5 when a long-distance call came for his father,and that he drove adistance of 10 or more miles to deliver a message to his father outside the Company'sterminal.The record does not disclose the nature of the message or who had sought totalk with A. R. Evansby telephone,but it is clear that the message was not an urgentone.This is so because,according to Robert,when he arrived among the pickets helearned that his father was at the union hall about 6 blocks away—but he did not continueto the ball,instead he awaited his father's return to the picket line, when he observedthat his father had returned he did not deliver the message promptly because his father LOCAL 612, INT'L BROTHERHOOD OF TEAMSTERS, ETC.501Evans'presence amongthe pickets that night, there is no evidence against the Re-spondent that he everengagedin the picketing.In an affidavit which he executedbefore the hearing, however, hesaidthat "from time to time" he visited the picketline, andhis father testified that the night of the batteryisnotthe only occasionwhen Robert Evans was in the company of the pickets.Now we turn to the testimony concerning the battery of Moody. For 6 or 7months before the strikebegan inJanuary 1963, Moody had been a member of theRespondent.He decided not to go onstrike,however, and with that decision heceased paying dues.On February 5 Moody worked at the Company's terminal.In the lateafternoon, he and anotheremployee, one Bice,left theterminal andmet Moody's wife after she left her place of employment.The three persons haddinner at a restaurant, following which they went to the terminal where Moody leftBice.Moody and his wife then went to their home about 3'/2 blocks away.Theirlandlady said to themthat someonehad been seated in an automobile watching thehouse.This was not,the first occasion that the house hadbeenunder surveillanceby persons in automobiles, and the landlady told Moody thatsomethinghad to bedone about the matter or she would insist that Moody and his wife obtain otherlodging.Moody assumed that striking employees had been watching his home,and, havingseenA. R. Evans at the picket line only a few minutes before, Moodydecided to return to the terminal and to talk with Evans .2Moody drove the shortdistance in an automobile.He parked it near atentwhich had been erected foruse by the pickets.The area wasilluminatedby a street light and the lights of aservice station.Too, Moody did not turn off the lights of the automobile.Hewalked to the front of the vehicle and there he talked with A. R. Evans.Withinmoments, Moody was lying on his back in the street, unconscious.While lyingthere, he received a ferocious beating.He was hospitalized, and it was 21/2 daysbefore he regained full consciousness.While hospitalized, he was photographed incolor by a professional photographer.Several photographs were received in evi-dence.They and other evidence establish that stitches were taken in Moody's chinand both his lips, that his nose was badly damaged, that both eyes were blackened,and that there was substantialswelling inportions of his face. In addition, Moodytestified that there were bruises elsewhere on his body.The evidence is conflictingwith respect to whether Robert Evans inflictedall the injuries.Moody could shedno light on that subject because he became unconscious when hit.Nevertheless, weshall start a discussion of the testimony with that given by Moody.According toMoody, he drove to a point near the tent where he saw A. R. Evans in the street,alighted from the automobile, moved to the front of the automobile where hepromptly spoke to Evans, asking who owned a 1953 Chevrolet from whichsomeonehad observed his home, and saying that he could have the observers "locked up"although he did not want to do soMoody testified further that Evans said, "Whatthe hell do you come and ask me something like that for?" at which point someoneapproached Moody from the direction of the tent saying, "Let me take care of him,"and that Moody was knocked unconscious without knowing the identity of his as-sailant.Additional testimony in support of the General Counsel's case was givenby twopersons,Thurman Childers and TellerBoggan,Jr.,who were at work in theservice station mentioned above, the lights from which illuminated the scene.Boggantestified that he saw Moody talking with A. R. Evans, and, as Boggan recalled, Moodyhad both hands in his pocketsBoggan looked elsewhere, but when his attention waswas engaged in conversation with someone,and he did not deliver it until after the batteryofMoody.Althoughthere is no evidence to contradict that of the father and son thatthe latter had come to the picket line to deliver a message to the father,I need not credittheir testimony.As will appear,they wereunworthyof belief.I am not required tocredit the uncontradicted portions of the testimony of unreliable witnessesN L.R B. vHowell Chevrolet Company,204 F. 2d 79,86 (CA. 9);N.L.R.B. v Walton ManufacturingCompany et al,369 U.S. 404, 4082The Respondent asserts in its brief that Moody was "under the influence of alcoholicbeverages"when he went to see A R Evans This assertion is based upon Moody's testi-mony thatbefore eating dinner, and about 2 hours before going to see Evans,he and hiswife had drinks from a half pintbottle ofwhiskey, that she had one drink and that liehad three,and that thereafter Mrs. Moody put the'bottle in her purse.The record doesnot disclose the quantity of whiskey that Moody drank or whether the entire half pintwas consumed by his wife and him. He denied that he was under the influence of whiskeywhen he went to see Evans,and there is no testimony to the contrary.I credit Moody'stestimony because I believe that he was an honest witness.Moreover,itmay be notedthat the Respondent does not contend that anyone at the picket line thought that Moodywas under the influence of alcohol. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDattracted by noise, he looked again and, so he testified, saw Moody lying on his backin the street with Robert Evans "kneeling alongside" and hitting Moody about "sixor seven" times with "little short punches."There were men standing about, accord-ing to Boggan, and he saw someone whom he could not identify kick Moody once inthe stomach or groin.Childers, unlike Boggan, did not see Moody until the latterwas lying in the street, and Childers could not identify anyone.According toChilders, his attention was attracted by "a lot of people hollering ...., he "saw guysbeating" a man and also "kicking him," and one man "was on top of' another.Childers testified further that he did not see the man on the bottom hit his assailanteven one "lick," and that one or more men kicked the victim several times in theface "and in the lower section, too."According to Childers, the victim was kickedafter his assailant resumed a standing position, and, if only one man kicked Moody,that man had a couple of "extra feet."We turn to the Respondent's testimony which was given by A. R. and RobertEvans.No other person at the scene was a witness.As will appear, the Respond-ent's version is that Moody was armed with a knife, but it may be noted at thispoint that Moody denied having been armed and that both Childers and Boggantestified that they did not see a knife.According to A. R. and Robert Evans, whenMoody arrived at the scene he engaged in conversation with a striker, Odie Compton,about his belief that his home had been under surveillance, and he mentioned thename of A. R. Evans, at which point A. R. Evans walked over to Moody andCompton, saying that he, Evans, had not watched anyone's house, and suggestingthatMoody leave because the men there wanted no trouble and intended to conductpeaceful picketing.Continuing with the Respondent's version, Moody placed a handupon each shoulder of A. R. Evans, and shoved, Robert Evans intervened by saying"Don't shove my daddy," Moody placed his right hand in his trousers' side pocket,A. R. Evans exclaimed that Moody had something in his pocket, and Robert Evansattacked.At this point we consider inconsistencies in the Respondent's testimony.Accord-ing to A. R. Evans, Moody and Robert Evans "went together. They Tasseled, andscuffled, and exchanged blows, and wound up [lying] in the street."On the otherhand, Robert Evans testified that he hit Moody with a left, followed by a rightwhich had such force that Moody was knocked down and "but." Insofar as Robertcould recall,Moody did not hit him.Robert's testimony that when Moody "hitthe ground, he was-he was out," while in accord with Moody's testimony, wasrepudiated by Robert.The repudiation was essential if Robert was to adhere toother portions of his testimony, namely, that he alone inflicted the brutal beatingofMoody, that he acted first in defense of his father, and later in self-defensebecause Moody was armed with a knife. Both Robert Evans and his father testifiedthat when they observed Moody lying in the street, Moody had in his right handa knife which he had removed from his trousers' pocket.A. R. Evans describedthe knife as "a paring knife" and as "a kitchen knife, a small maybe butcher knife,something similar to a steak knife," which he estimated as about 10 inches in length,but which I estimated from his illustration as about 7 inches.Robert Evans de-scribed the knife as "a steak knife, just an ordinary like steak knife, only a sharppoint on it, more or less like a beef cutting knife. I mean, roast cutting knife,"with a handle of 31/a or 4 inches and a blade of 5 inches. Robert testified furtherthat as Moody held the knife in his hand, lying in the street on his back, notunconscious, Robert was "inspired" by the knife "to get on him," that Robert placedhis left knee on Moody's right arm in order to make that arm and the knife uselesstoMoody, that Robert had his right foot firmly on the street, and that while Robertwas in such kneeling position, and using his right fist only, he inflicted all theinjurieswhich Moody suffered .3A. R. Evans testified that when Moody's fingersceased to grip the knife, A. R. Evans told his son, "That's enough, get up."RobertEvans' testimony differs.He testified that he did not know when Moody's grip onthe knife was loosened because he was not looking.He contradicted himself bya In Robert Evans' affidavit the following appears...This guy [Moody] then shoved my daddy and put his hand in nis pocket andwent to pull something out of his pocket. I told this man that I would break himin to [sic] and not to push my daddyHe got his hand out but he was laying on hisback before he could do anything. I then bent down beside him and pinned him downand went to work on him-hitting him about four or five times or more as I didn'tcount themI heard my daddy say that was enough and I got up.When I got upiswhen I saw the knifeIt was a paring knife or steak knife.I knocked him out . .The fight only lasted 30 or 40 seconds . . .(Emphasissupplied 1 LOCAL 612, INT'L BROTHERHOOD OF TEAMSTERS, ETC.503testifying twice that the grip was loosened after he had hit Moody two or threetimes on the ground, and that he continued to batter Moody until his father said,"That is enough" and told him to stop. Both A. R. Evans and Robert Evans deniedthat anyone kicked Moody, and Robert testified also that he hit Moody only in theface.It is clear from their testimony, however, that a group of strikers and picketsgathered near Robert and Moody.Both A. R. Evans and Robert referred to a"crowd."I cannot credit much of the Respondent's testimony. I do not believe that Moodyinitiated a fight by shoving A. R. Evans. I credit Moody's testimony that justbefore he was knocked out he heard someone say, "Let me take care of him," andI believe that the speaker was the bellicose Robert Evans.Moreover, I believethatMoody fell to the street insensible, not knowing who had hit him. I amconvinced that Robert Evans was not motivated by a desire to defend his father,but instead was motivated by a desire to inflict injury upon a nonstriker who wascomplaining about the alleged conduct of strikers.When Moody fell to the streethe was defenseless and incapable of aggressive actions.Robert Evans so testified,but changed his testimony as recited above.Moody was not a threat to anyonewhen Robert Evans knelt in the street to beat him mercilessly.Moreover, I donot believe that Moody brought a knife to the scene or sought to use one.Moodydenied having done so, and he impressed me as truthful.4 Finally, I conclude thatRobert Evans did not inflict all of Moody's injuries.Robert testified that he hitMoody only in the face, but Moody testified credibly that there were bruises onother parts of his body.Too, Childers and Boggan, disinterested witnesses, testifiedcredibly thatMoody was kicked in the face and torso.Although Robert Evans'punching power is doubtless substantial, as is his zest for fisticuffs, I credit the testi-mony of Childers and Boggan that Moody was kicked.I find that the Respondent is responsible for the blows delivered by Robert Evansand the kicks by unidentified persons.With respect to the latter, it is well settledthat a labor organization is responsible for violence in which its pickets engage at apicket line.With respect to the conduct of Robert Evans, we have seen that he isa member of the Respondent who visited the picket line from time to time. Thereisno doubt that his sympathies were with the strikers, and I have found that heattachedMoody because Moody was a nonstriker who complained of alleged actsof strikers, not because Moody shoved Robert's father. In attacking Moody, Robertidentified himself completely with the pickets and, in effect, became one of them.It is immaterial whether Robert may be classified as the Respondent's agent.TheRespondent's responsibility flows from Robert's union membership and his actionsupon identifying himself with the pickets.Local No. 888 of the International Union,United Automobile, Aerospace and Agricultural Implement Workers of America,UAW-AFL-CIO, etc. (Miami Plating Co.),144 NLRB 897. The Respondent isalso responsible for Robert's conduct on another ground.The battery occurred inthe presence of pickets and A. R. Evans, the Respondent's principalagent amongthe Company's employees, none of whom sought to restrain Robert before or afterMoody lay unconscious and defendless in the street. Such inaction results in theRespondent's responsibility for Robert Evans' conduct.Local 5881, United MineWorkers of America (Grundy Mining Company),130 NLRB 1181, 1182;Inter-national Ladies' Garment Workers Union, AFL-CIO (F. R. Knitting Mills, Inc.),145 NLRB 10. I find that, by the battery of Moody, the Respondent violatedSection 8(b)(1)(A).D. The question whether A.R. Evans'relationship to the Respondent was so alteredbefore April1963that the Respondent is not responsible for his conduct duringthat monthHereafter in this Decision all references to "Evans" are to A. R. Evans.AboveI referred to the case in which the Company is alleged to have refused to bargain4After the battery of Moody, policemen arrived at the scene and removed him to ahospitalBoth A. R. Evans and Robert Evans testified that a policeman examined a knifeand that all persons present, including Moody, denied ownership of it.Robert Evanstestified also that one of the policemen took the knife from the sceneMoody was unableto testify about events following the arrival of the police because he had no recollectionof them, but A R Evans and Robert Evans testified that Moody told the police that hedid not know what had happened, and Robert testified also that Moody, in speaking to thepolice,was "talkieg crazy like "No party to the case called any policeman as a witnessand, therefore, I do not have disinterested testimony that a policeman examined a knifeI am convinced, however, that if a knife in the street was pointed out to a policeman, asA. R. Evans testified, the knife was placed there by someone other than Moody, 504DECISIONSOF NATIONALLABOR RELATIONS BOARDcollectivelywith the Respondent.The Trial Examiner's Intermediate Report inthat case, Case No. 10-CA-5055, was issued on February 4, 1963, the day beforethe battery of Moody.The Trial Examiner found (but was later reversed by theBoard) that owner-drivers, such as Evans, are independent contractors, not employ-ees.On February 7, a local court, in a suit brought by the Company, enjoined theRespondent from:(1)Using as a picket any individual described in the Intermediate Report inCase No. 10-CA-5055 before the National Labor Relations Board.asa[n] . . . "owner-driver" . . . at any terminal of complainant, or at thepremises of any person or corporation doing business with complainant.(2)Encouraging or conspiring with any such individual to picket any of thecomplainant's terminals or of any premises of any person or corporation doingbusiness with complainant by interfering or restraining the freedom of tradebetween complainant and any such person or corporation so engaged in businesswith complainant.The Respondent asserts that, whatever may have been Evans' relationship to itbefore February 7, after issuance of the injunction he was relieved of all authorityto act in its behalf. In this connection, Evans testified that upon notice to theRespondent of the injunction, the Respondent's president, G. S. Webb, told Evansand a group of persons at the union hall of the injunction and said that certainindividuals, including owner-drivers, were not to participate further in the picketing.Evans "testified also that Webb said that Evans should not act as job steward anylonger, that Evans assumed that he no longer was a union committeeman althoughWebb said nothing about his continuing as a committeeman, that a new committeewas elected, but that be was never voted "out" as a committeeman, and that noone was ever elected to serve in his place on the committee.The record does notdisclose the number of persons on the new committee, nor their identities, and Evanstestified that he did not know when the new committee was elected. It is clear fromthe foregoing that neither the injunction nor the acts of the Respondent and itsmembers removed Evans as an agent of the Respondent.Evans testified further,however, that since February 7 he has had nothing to do with the strike, the picket-ing, or the labor dispute, and that during February Webb requested that he not"even hang around across the street" from the picket line at the Company's terminal.As will appear, Evans' testimony that since February 7 he has had nothing to do withthe strike is untrue.Too, he rejected the request which he testified that Webb made.This is so because Evans, who resides 10 miles or so from the Company's terminal,testified that "several times" after February 7 he visited a cafe located at the streetintersection at which Moody was battered and that on April 13, 2 days before theevents discussed below, he spoke with a picket and was simultaneously threatenedby a nonstriker, Bobby Langley.E. The events of April 15 on Route 11Route 11 is a principal highway from northeastern New York State to NewOrleans.We are concerned with events on a portion of it from Birmingham south-west through Tuscaloosa to Knoxville, Alabama.On April 15, four nonstrikingdrivers left Birmingham in four trucks.Those drivers are Billy Wallace, ErkinBoatman, Bobby Langley, and Bruce Langley.Each truck was loaded with 32,000pounds of steel.About the time that the last truck left Birmingham, A R. Evans,who acknowledged that he had'followed trucks during the early part of the strike,left that city in his automobile, accompanied by his wife and W. J. Henderson, astriker, going in the same direction as the trucks.At the junction of Route 11and State Route 5, about 30 miles from Birmingham, the truckdrivers stopped forcoffee at Baggett's Truck Stop.5When the Evans party passed Baggett's, they sawthe trucks.6They continued on Route 11 for about 5 miles to a point near a com-munity named Vance where they stopped at a truck stop called "Nick and Buddy's,"which obtained its name from two owner-operators who formerly drove for theCompany.Within a short while, the four trucks approached the point on thehighway at which "Nick and Buddy's" is located.The trucks being driven by the5 The mileage figures recited herein are based partly upon the testimony of witnesses andpartly upon roadmaps of the American Automobile Association6Evans acknowledged having seen the trucks there, saying that his attention naturallywould be attracted by the sight of the Company's trucks. On the othet hand, Henderson,also it witness for the Respondent, testified that he did not recall having seen the trucksand that as a striker he "would just rather not see" company trucks on the road, "justrather ignore them " I cannot credit Henderson's denial LOCAL 612, INT'L BROTHERHOOD OF TEAMSTERS, ETC.505two Langleys passed without incident.The next truck was being driven byWallace.Boatman was behind him.Darkness was approaching,and Wallace hadturned on the lights of his truck when he left Baggett's."Nick and Buddy's" islocated on the southern side of Route 11; that is, on Wallace's left.The highwayisonly two lanes at that point.As Wallace came within about 200 yards of "Nickand Buddy's," Evans' station wagon came onto the highway, headed west, directlyin front of Wallace, and came to a stop or a crawl.?Wallace applied his brakes,but there was insufficient distance in which to stop his heavily loaded truck.Hecould not pull offonto the right hand side of the road because of a bank. Inorder to avoid running into the station wagon, Wallace had to pass on its left.There was a curve ahead, but there was no oncoming vehicle, and Wallace passedsuccessfully.8The station wagon then picked up speed and followed closely behindWallace's truck with the lights of the station wagon on bright and with its left wheelsacross the center of the two-lane highway except when eastbound vehicles ap-proached.Wallace, bothered by the reflection of the station wagon's lights in thetruck's rear view mirror, was unable to adjust the mirror to avoid the reflection.After traveling several miles,Wallace signaled with the lights of his trailer forBoatman, who was following behind the station wagon, to passBoatman passedboth vehicles.The station wagon remained close behind Wallace, with its lightson bright,untilWallace and Boatman were on the bypass around Tuscaloosa, thenthe station wagon slowed its speed.Wallace and Boatman stopped on the bypassat a well-illuminated shopping area.9As the station wagon passed,Wallace noticedthat there were three persons in the front seat, Evans behind the steering wheel,Henderson on the right,and a woman between them.loKnoxville,Alabama, is on Route 11 about 22 miles southwest of Tuscaloosa.John's Truck Stop is located there.Bruce and Bobby Langley, ahead of the Evansparty, stopped there.Evans, his wife, and Henderson also stopped there, as didWallace and Boatman.The issue now is whether Evans threatened Bobby Langley.The relevant testimony was given by the two Langleys for the General Counsel, andby Evans and Henderson for the Respondent.All the witnesses agree that, whenEvans and, Henderson entered the restaurant at John's Truck Stop, they approachedthe place at which the Langleys were seated, and Evans initiated a very brief con-versation by asking Bobby Langley whether he had his "gun" or "pistol" with him.All witnesses agree that Bobby Langley replied that he did not carry one.Thequestion is whether Evans, in asking whether Langley had a pistol, and withoutawaiting the reply, threatened that: "You may need it."The Langleys testifiedthat Evans made that statement. I credit their testimony and find accordingly.Thetestimony to the contrary is set out in the footnote."°Wallace testified for the General Counsel that the station wagon stoppedBoatman,following Wallace, testified that the station wagon was traveling "real slowly."8The above findings are based upon the credible testimony of Wallace and Boatman. Onthe other hand, both Evans and Henderson denied that the station wagon had beenoperated in a careless or unlawful manner and that there had been any danger of anaccidentHenderson testified that he could not recall whether a vehicle was approachingas the station wagon enteredthe highwayfrom "Nick and Buddy's " Evans testified thatif a vehicle was approaching,itwas "a safe distance back "Mrs. Evans was not a witness9 The distance from Vance to the bypass is 14 miles.The bypass is 6 miles long10 The above findings are based upon the testimony of Wallace and Boatman. On theother hand,Evans and Henderson denied that they'had followed close behind a truckbetween Vance and the Tuscaloosa bypass, and they testified that they overtook a companytruck at the beginning of the bypass,drove carefully,and passed it on the bypass.Evansand Henderson also denied that Evans was driving the station wagon, it being their testi-mony that Evans was not feeling well and that Henderson drove.I creditWallace'stestimony that Evans was the driver"There is testimony by the Respondent that about 2 days earlier, at the picket line inBirmingham, Bobby Langley had a pistol with which he threatened Evans and anotherstriker.Bobby Langley denied having done so It is unnecessary that I resolve this con-flict in testimony because, assuming the threat by Langley, the threat would not havejustified Evans' threat that Langley might need a pistol the night when he was travelingon Route 11According to Evans, when he entered the restaurant of John's Truck Stopthat night and saw Langley, he promptly inquired whether Langley was armed becausehe wanted to be sure that the man who had threatened him a few days before was un-armed.. Evans and Henderson testified that when Langley replied in the negative to Evans'question, Evans said that Langley had had a pistol "convenient" the preceding SaturdayI cannot credit Evans' testimony that his motive in asking whether Langley was armedwas that he feared for his safety in Langley's presence. If the Respondent's testimonyconcerning Langley's conduct a few days earlier reflects the truth, Evans would have had 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDI conclude that Evans sought to intimidate Wallace by the reckless manner inwhich Evans operated his station wagon while following Wallace'struck.I concludealso that Evans sought to intimidate Bobby Langley and Bruce Langley when Evanssaid that the former might have need for a pistol.It is clear that the intimidationin each instance resulted from the nonstrikers'engaging in their Section 7 night torefrain from joining the strike.I find that,in view of Evans' relationship to the Re-spondent,described above,the Respondent is responsible for Evans'conduct and,because of that conduct, violated Section 8(b) (1) (A).IV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices affectingcommerce, I shall recommend that it cease and desist therefrom.The ChargingParty, urging a broad cease-and-desist order, cites cases in which it asserts that theRespondent engaged in "many score incidents of violence"and "much serious vio-lence."He asserts too that the Respondent entered into settlement agreements inthose cases, thereby obviating decisionsby theBoard.Contrary tothe ChargingParty's contention,it is the Board's view that cases involving settlement agreementsdo "not establish any proclivity on the part of the Respondents to engage in conductviolative of theAct,"Local No.92, International Association of Bridge,Structuraland Ornamental Iron Workers,AFL-CIO (R.W. Hughes ConstructionCo., Inc.)138 NLRB 428,footnote 2, at 429.On the other hand,Taxicab Drivers Union, Local777, etc.(Crown Metal Manufacturing Company),145 NLRB 197, is authorityfor a broad order in this case, and I recommend its issuance.Thisrecommendationhas no assurance of effectiveness,however, unless the Board should obtain courtenforcement of its order in this case and thereafter seek contempt citations wheneverthe Respondent engages in conduct from which the Respondent has been orderedby a court of appeals to cease and desist.Withrespect to affirmative action to be takenby theRespondent, I shall recommendthat it post a notice to employees,but I have been unable to envision affirmativeaction which I can appropriately recommend as more likely to rectify the effects ofthe unfair labor practices upon all employees,particularly the nonstrikers.Certainprecedents over the years are collected in the footnote.12Upon the basis of the above findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 612 is a labor organization within the meaningof the Act.2.The Companyis engaged in commerce within the meaningof the Act.no reasonto believe, and to be reassured by, a negative answer by LangleyWith respectto the denials by Evans and Henderson that Evans said that Langley might need a pistol,I am persuaded that the two Langleys told the truth about the pointMoreover, as wehaveseen, earlierthat night Evans drove his station wagon recklessly in an effort toharassWallace and to interfere with Wallace's duty and right to operate a vehicle in asafe manner.ClOarly, Evans was intent that night upon threatening nonstrikers.WhenEvans entered John's Truck Stop, knowing from the presence of parked trucks outside thatnonstrikers were Inside,and whenhe Initiated a conversation with Bobby Langley, he hadthe same intent, and I conclude that he said to Langley that the latter might have needfor a pistol.,is I cannot appropriately recommend that the Respondent reimburse Moody for the hos-pital and other medical expenses incurred as a result of the battery,Crown Metal Manu-facturing Company, supra; International Hod Carriers,Buildingand Common LaborersUnion of America,Local916, AFL-CIO (Owen Langston),145 NLRB 197. I cannotappropriately recommend that the Respondent give Moody backpay to cover earnings thathe lost because of his Inability to work for some time after the battery.InternationalUnion of Operating Engineers, Local 513,et at.(LongConstruction Company),145NLRB 554;United Mine Workers,et at.(West Kentucky Coal Company, et at ),92NLRB 916, footnote 4, at 918;Local983,United Brotherhood of Carpenters, et at(0W. Burke Company),115 NLRB 1123. I cannot appropriately recommend an awardofmonetary damagesCf.National Maritime Union of America,et at(The Texas Com-pany),78 NLRB 971, 989-991. I cannot appropriately recommend that the Respondentbe barred from initiating any proceeding under Section 9(c) and Section 10(b) for areasonable period of time,Crown Metal Manufacturing Company, supra.On the otherhand, I add parenthetically that in a recent case involving employer unfair labor practices(Herbert Bernstein, et at, d/b/a Laura Modes Company,144 NLRB 1592), a union'sviolence caused the Board to refuse to issue its usual order against employers who hadrefused to bargain collectively. LOCAL 612, INT'L BROTHERHOOD OF TEAMSTERS,ETC.5073.By restraining and coercing employees in the exercise of their rights underthe Act, Local612 has engaged in and is engaging in unfair labor practices withinthe meaning of Section8(b)(1)(A)and Section 2(6) and(7) of the Act.RECOMMENDED ORDERPursuant to Section 102.45 of the Board's Rules and Regulations, I recommendthat the Respondent, Local 612, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its officers, agents, representatives suc-cessors, and assigns, shall:1.Cease and desist from restraining or coercing employees of any employer in theexercise of the employees' rights guaranteed in Section 7 of the Act (including theright to refrain from joining or assisting Local 612), by (a) threatening or inflict-ing bodily harm, (b) interfering in any way with the right of any employee tooperate a motor vehicle properly and safely, or (c)anyother means.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a) Post in its offices and meeting halls, copies of the attached notice marked "Ap-pendix." 13Copies of said notice, to be furnished by the Regional Director for theTenth Region, shall, after being duly signed by an official of the Respondent, beposted by it immediately upon receipt thereof, and be maintained by it for at least60 consecutive days thereafter, in conspicuous places, including all places wherenotices to its members are customarily posted.Reasonable steps shall be taken bythe Respondent to ensure that said notices are not altered, defaced, or covered byany other material.(b) Promptly after receipt of unsigned copies of said notices from the RegionalDirector, return to him signed copies for posting (Deaton Truck Line, Inc., willing)at all places where notices to the Company's employees are customarily posted.(c)Notify said Regional Director, in writing, within 20 days from the receipt ofthisDecision,what steps the Respondent has taken to comply herewith.1413 If this Recommended Order should be adopted by the Board, the words "As Orderedby" shall be substituted for "As Recommended by a Trial Examiner of" in the notice Inthe further event that the Board's Order be enforced by a United States Court of Appeals,thewords "A Decree of the United States Court of Appeals, Enforcing an Order of"shall be substituted for "As Ordered by."14 In the event that this Recommend Order should be adopted by the Board, this pro-vision shall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL OUR MEMBERS, OFFICERS, AND AGENTS; TO ALL EMPLOYEES OFDEATON TRUCK LINE, INC.; TO ALL WORKERS IN INDUSTRIES IN WHICH LOCAL612 ORGANIZESAs recommended by a Trial Examiner of the National Labor Relations Board andin order to conduct the business of Local 612 as required by the National LaborRelations Act, we notify you that:WE WILL NOT threaten or inflict bodily harm uponanyemployee becausehe exercises rights guaranteed to him by the Act.WE WILL NOT interfere in any way with the right of any employee to operate,amotor vehicle properly or safely.WE WILL NOT, in any way, restrain or coerce employees of any employer inthe exercise of the employees' rights guaranteed in the Act.All our members in Alabama, and all other workers in the industries in which weorganize in Alabama, are free to join or remain members of our Union, and theyalso are free to refrain from membership and other union activities.LOCAL 612, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material. 508DECISIONSOF NATIONALLABOR RELATIONS BOARDIf employees have any questions about this notice or whether Local 612 is com-plying with its provisions,the employees may communicate with the Board's Re-gional Office at 1203 City Federal Building,2026 Second Avenue, N., Birmingham,Alabama, Telephone No. 323-8011.ClimaxMolybdenum CompanyandOfficeEmployees Inter-national Union,Local No. 5, and Local No. 410,AFL-CIO,Petitioners.Case No. 30-RC-1037.March 26, 1964DECISION AND ORDER AMENDING CERTIFICATIONOF REPRESENTATIVESOn June 15, 1955, pursuant to a stipulation for certification uponconsent election, a representation election was held among the Em-ployer's plant clerical and office clerical employees at its Climax,Colorado, plant.As a result of this election, the Board on June 23,1955, certified Office Employees International Union, Local No. 5,AFL-CIO, as the exclusive bargaining representative of the aforemen-tioned employees.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].On December 1, 1963, Local 5 and Local 410, Office Employees In-ternational Union, AFL-CIO, Joint Petitioners herein, filed the in-stant request to amend the certification to designate Local 410 in placeof Local 5 as the certified representative of the above employees. Inthis request, Local 5 and Local 410 allege, in substance, that : (1) theEmployer currently recognizes Local 5 as representative of its em-ployees and there is a collective-bargaining agreement now in effectbetween the Employer and Local 5, effective from January 1, 1963, toNovember 1, 1965; (2) the impassable terrain in winter makes it dif-ficult to reach the Employer's plant from the Denver, Colorado, head-quarters of Local 5 and because of this factor and the relative fre-quency of grievances, a gradual autonomy has been achieved by theemployees in the Climax unit and they have elected their own officersand executive board members and have adopted a constitution; (3) inAugust 1963, a separate local at the Climax plant was chartered asLocal 410 by the International; and (4) Local 410 has the same officersas the Climax unit of Local 5.In its objections, filed on December 20, 1963, to the above requestto amend the certification,, the Employer contends that Local 410 is anew and separate legal entity from Local 5, and that the request toamend presents a question concerning representation which can beresolved only by the filing of a representation petition.We find nomerit in the Employer's objections to the Petitioners' request which is146 NLRB No. 61.